DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Claims 1, 4, 6, 9, 16-20, 25-27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Kulstad et al. (US 2012/0265172), hereafter Kulstad, in view of Ginsburg et al. (US 2001/0005791), hereafter Ginsburg and Kochanek et al. (US 2010/0121273), hereafter Kochanek.
Regarding claim 1, Kulstad teaches a temperature management system (title “Devices and Methods for Controlling Patient Temperature”), the system comprising an esophageal heat transfer device (see for example heat transfer device 102/200/300 and [0087] which states “An esophageal heat transfer device of the present technology is portable, relatively easy to use, and can be inserted into a patient’s esophagus by a single health care provider…”) including at least one lumen that provides a flow path for a heat transfer medium (see for example [0119-0120]) and a heat transfer region (see for example 310, [0141] and [0090] which states “Heat transfer devices of the present technology can have a heat transfer region having a diameter of, for example, about 1.0 to about 2.0 centimeters.”), wherein the heat transfer region has a diameter of about 1.0 to 2.0 centimeters ([0140] which states “The outside diameter of the heat transfer medium supply tube 310 can be, for example, about 1.0 to about 2.0 centimeters.  In a particular embodiment, the outside diameter of the heat transfer medium supply tube 310 is about 1.4 centimeters.” [0090] which states “Heat transfer devices of the present technology can have a heat transfer region having a diameter of, for example, about 1.0 to about 2.0 centimeters.”) and a length of about 30 to about 60 centimeters ([0090] which states “a length of about 32 centimeters”), a reservoir (Fig. 1) for storing the heat transfer medium (106), and a heat exchanger (104 and [0117] which states “The heat exchanger 104 may be any of conventionally designed heat exchanger 104s.”) configured to regulate temperature of the heat transfer medium ([0117]), wherein the heat exchanger comprises a pump (118) for circulating the heat transfer medium ([0118] which states “A pump 118 may be employed to circulate the heat transfer medium 106 through the network of tubular structures 108…”).  Kulstad additionally teaches that the heat transfer device can be capable of cooling at a rate of about 0.5oC/hr to about 2.2oC/hr ([0113]) at a rate of about 1.2oC/hr to about 2.4oC/hr to a rate of 1.2oC/hr to about 1.8oC/hr ([0051-0053, 0113]) and control of the rate at which the subject approaches the target temperature ([0053, 0113]).  Kulstad teaches that increasing the length and/or circumference of the heat transfer region of the device, and therefore the surface area of the heat transfer region, improves the speed and efficiency at which the patient is cooled or heated (or re-warmed) ([0091]).  
However, Kulstad is silent with respect to wherein the heat exchanger consumes less than 100 Watts to achieve a cooling rate for core body temperature of 1.0oC/hour in a subject having a mass of about 75 kg.  
Ginsburg discloses an analogous temperature management system ([0024] heat exchange catheter systems to heat or cool a region of the body, [0089] which states “A catheter of the present invention may be designed and configured to optimize the rate of heat transfer) as well as discusses the considerations for the necessary level of power needed to achieve a rate of temperature change of about one or two degrees Celsius per hour and therefore the size of the power supply required by the system ([0089]).  Ginsburg goes on to teach that the power needed can be estimated for a person having a body mass of 75 kg and a specific heat of 4186 Joules/oC-Kg then a warming rate of 1oC/hr will require the catheter to transfer heat to the patient at a rate of about 87 Watts ([0093]).  Ginsburg acknowledges that for a variety of reasons, including the initial assumptions that a patient’s internal system would produce an amount of heat equal to that lost to the environment, this estimation may be too low ([0093]).  To induce hypothermia, sufficient heat will need to be removed to lower the temperature of the target tissue, or in the case of whole body hypothermia, to remove more heat than is generated by the body, and to do so the catheter will need to make up the difference so the power level required will need to be greater ([0093]).  Ginsburg also acknowledges that its estimate does not allow for power losses between the power supply and the thermal transfer means utilized such as heat losses along a fluid circulation lumen and that these losses will need to be compensated for by additional power supply capacity ([0094]) and that it would be undesirable to limit the performance of a catheter by limiting the size of the power supply used ([0094]).  Therefore, it would be preferable to use a power supply capable of providing power considerably in excess of that actually needed and then controlling the delivery of that power ([0094]), and that the above calculation can be a useful estimate of the likely lower limit bound for sizing a power supply ([0094]).  Ginsburg teaches that the actual effective power transmitted to the patient will typically be much less than the peak power capacity of the system ([0095]).  Ginsburg then goes on to discuss that the previous calculations refer primarily to heating and with respect to cooling, the temperature and power constraints may not be as limiting as chemical changes of the blood (such as denaturation when warming, [0089]) are not a concern when cooling, but that care should be taken to avoid freezing or inducing shock to the patient from excessively rapid cooling ([0096]).  As is clear from the discussion above, Ginsburg teaches how to estimate the necessary power needed to achieve a desired rate of change and that such an estimate is useful for ascertaining the limits of the necessary power supply.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the heat exchanger consume less than 100 Watts to achieve a cooling rate of 1oC/hour in a subject having a mass of about 75 kg, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Neither, Kulstad nor Ginsburg teaches a power source contained within the heat exchanger, the power source comprising one or more batteries.
Kochanek teaches a system and method for inducing hypothermia in a patient comprising a power source contained within the heat exchanger, the power source comprising one or more batteries ([0087] which states in part “Power Supplies for Refrigeration, Pump, Sensors and Control Units. In certain non-limiting embodiments of the present invention, described Emergency Preservation and Resuscitation equipment and components include, without limitation, refrigeration units for producing the cold flush solution, pump units for delivering the cold flush solution, sensors incorporated into components for determining brain temperature, cold flush delivery rate, pressure and temperature, as well as the operation of any control units. These devices require power sources, such as, without limitation, standard hospital electrical supply, generally but not limited 110/115 volt AC power, available DC power, such as, without limitation, standard medical and military lithium, Ni--Cd, gel cells, fuel cell batteries or other DC batteries, and power sources available on medical ambulance and emergency vehicles.
Regarding claim 4, the combination teaches the invention substantially as claimed, as set forth above for claim 1 above.  Kochanek teaches a system and methods for inducing hypothermia in a patient further comprising an adapter for coupling the reservoir to the heat exchanger and wherein the disposable reservoir is attached to the heat exchanger via an adapter ([0057] a reservoir and heat exchange may comprise suitable fluid adapters) for the purpose of enabling cold-flush solution to pass from the reservoir and through other elements, such as the heat exchange, in any useful or desired order ([0057]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Kulstad and Ginsburg to further comprise an adapter for coupling the reservoir to the heat exchanger, such that the disposable reservoir is attached to the heat exchanger via an adapter, as taught by Kochanek, for the purpose of enabling cold-flush solution to pass from the reservoir and through other elements, such as the heat exchange, in any useful or desired order.
Regarding claim 6, the combination teaches the invention substantially as claimed, as set forth above for claim 1.  Ginsburg further discloses wherein the reservoir is disposable ([0118] saline bag 339 may be disposable).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a disposable reservoir to prevent cross contamination as taught by Ginsburg ([0118] which states “An advantage of the system as illustrated is that all the portion of the system that are in contact with the patient are disposable…” and thus there is no cross-contamination in the event of rupture).
Regarding claim 9, Kulstad discloses at least one tube (108) for connecting the heat exchanger to the esophageal heat transfer device ([0116] which states “…a network of tubular structures 108 for circulating the heat transfer medium 106 between the heat transfer device 102 and the heat exchanger 104.”).
Regarding claim 16, the combination teaches the invention substantially as claimed, as set forth above for claim 1.  Kulstad further teaches certain embodiments may utilize a controller ([0109]), and gives an example of a controller that may employ a cascading proportional integrated differential (PID) control scheme.  Ginsburg discloses (e) at least one processor ([0122] controller unit 344); (f) at least one operator interface configured to provide input to the processor ([0123-124] manual input unit 351 enables operator to input operating parameters to the control unit 344); (g) at least one input device ([0122] sensors provide data input for the control unit 344); and (h) at least one memory device that stores a plurality of instructions ([0107] control unit may be controlled based on proportional, derivative, or integral control schemes or other mathematical models, which would necessarily require a memory to be held within the device), which when executed by the at least one processor, cause the at least one processor to: (i) operate with the at least one operator interface to receive a criterion for a feedback parameter ([0124] operator may provide by means of the manual input unit 351 a desired and monitored parameter); (ii) operate with the at least one input device to receive a measured value for the feedback parameter ([0124] data from sensors 348, 349 provide sensed data for the parameter); (iii) determine whether the measured value satisfies the criterion ([0125] control unit determines whether a sensed temperature is above or below a desired temperature); and (iv) adjust an operational setting of the system when the measured value does not satisfy the criterion ([0125] control unit actuates or turns off cooler based on the comparison between the desired and sensed temperatures).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized processor, operator interface, input device, and memory of Ginsburg so as to coordinate the data and selectively actuate the various units of the system to achieve and maintain parameters as taught by Ginsburg ([0125]).
Regarding claim 17, Kulstad discloses wherein the feedback parameter is patient temperature ([0111] which states “A detecting unit or sensor can act as a feedback device for detecting a parameter, such as patient temperature or presence of air in the line, and outputting a feedback signal relative to the control variable.”) and Ginsburg discloses wherein the feedback parameter is patient temperature ([0123] operator may input a pre-selected temperature).
Regarding claim 18, the combination teaches the invention substantially as claimed, as set forth above for claim 17.  Ginsburg further discloses wherein the criterion for patient temperature is a temperature range ([0126] target temperature is surrounded by an upper variance set point temperature and lower variance set point temperature; [0107] control unit maintains temperature within a range).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a temperature range as taught by Ginsburg so as to allow for the operator to essentially dial in a desired temperature and the system will act to reach that temperature and maintain the patient at that temperature ([0126]).  
Regarding claim 19, Kulstad teaches maintaining the patient’s body temperature, for example below 34oC, between about 34oC and about 37oC, or at about 37oC ([0107]).  
While Kulstad does not specifically teach the range is between about 33oC and about 36oC, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a range between about 33oC and about 36oC, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 
Regarding claim 20, the combination teaches the invention substantially as claimed, as set forth for claim 16.  Ginsburg further discloses wherein the operational setting is a temperature of the heat transfer medium or a flow rate of the heat transfer medium ([0125] control unit changes how much heat is removed from the heat transfer medium by the TE cooler depending on the compared target temperature to sensed temperature).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized processor, operator interface, input device, and memory of Ginsburg so as to coordinate the data and selectively actuate the various units of the system to achieve and maintain parameters as taught by Ginsburg ([0125]).
Regarding claim 25, Kulstad discloses wherein the heat transfer region has a surface area from about 100cm2 to about 350cm2 ([0091]).
Regarding claim 26, Kulstad discloses wherein the esophageal heat transfer device holds between about 0.02 liters and about 0.1 liters of heat transfer medium as Kulstad teaches an esophageal heat transfer device with the same dimensions ([0090-0091]) as the claimed esophageal heat transfer device and would therefore hold the same amount of heat transfer medium.  
Regarding claim 27, the combination teaches the invention substantially as claimed, as set forth for claim 1 above.  The combination is silent regarding wherein the reservoir holds between about 1 liter of heat transfer medium and about 3 liters of heat transfer medium.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a reservoir sized as claimed, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 28, the combination teaches the invention substantially as claimed, as set forth for claim 1 above.  Kochanek additionally teaches wherein the power source comprises a rechargeable battery ([0087] “standard medical and military lithium, Ni--Cd, gel cells, fuel cell batteries or other DC batteries).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulstad, Ginsburg and Kochanek as applied to claim 4 above, and further in view of Allen (US 5154198), hereafter Allen.
Regarding claim 5, the combination of Kulstad, Ginsburg and Kochanek teaches the invention substantially as claimed, as set forth above for claim 4.  The combination of Kulstad, Ginsburg and Kochanek is silent regarding wherein the adapter comprises a compression seal.
However, Allen teaches a fluid delivery system wherein an adapter comprises a compression seal (Col. 7, Lines 12-23: adapter 118 has compression seal 122) for the purpose of creating a fluid-tight seal with variable sized tubing. 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Kulstad, Ginsburg and Kochanek such that the adapter comprises a compression seal, as taught by Allen, for the purpose of creating a fluid-tight seal with variable sized tubing.
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulstad, Ginsburg and Kochanek as applied to claim 1 above, and further in view of Kreck et al. (US 2013/0030411), hereafter Kreck.
Regarding claims 7 and 8, the combination of Kulstad, Ginsburg and Kochanek teaches the invention substantially as claimed, as set forth above for claim 1.  The combination is silent regarding wherein the heat exchanger occupies less than 9000 cm3 of space and less than 7000 cm3 of space.
However, Kreck teaches a system for cooling or warming a patient, wherein the heat exchanger occupies less than 9000 cm3 of space and less than 7000 cm3 of space (Par. 481: heat exchanger may have dimensions of about 20 cm x 10 cm x 2 cm, which is 400 cm3) for the purpose of keeping the heat exchanger at a more easily manageable size.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Kulstad and Ginsburg such that the heat exchanger occupies less than 9000 cm3 of space and less than 7000 cm3 of space, as taught by Kreck, for the purpose of keeping the heat exchanger at a more easily manageable size.
Claims 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulstad, Ginsburg and Kochanek as applied to claim 16 above, and further in view of Worthen et al. (US 6582398), hereafter Worthen.
Regarding claims 23 and 24, the combination of Kulstad, Ginsburg and Kochanek teaches the invention substantially as claimed, as set forth above for claim 16.  The combination of Ginsburg, Kulstad and Kochanek is silent regarding wherein the feedback parameter is a heat transfer medium temperature differential, wherein the heat transfer medium temperature differential is determined by (1) obtaining a first temperature of the heat transfer medium; (b) obtaining a second temperature of the heat transfer medium; and (c) ascertaining a difference between the first temperature and the second temperature.
However, Worthen teaches a system for managing patient temperature, wherein a feedback parameter is a heat transfer medium temperature differential, wherein the heat transfer medium temperature differential is determined by (1) obtaining a first temperature of the heat transfer medium; (b) obtaining a second temperature of the heat transfer medium; and (c) ascertaining a difference between the first temperature and the second temperature (Col. 6, Lines 55-61: regulation of coolant temperature involves measuring the coolant temperature at two locations and calculating the temperature difference between the two locations to determine the actual rate of heat loss by the patient; Col. 7, Lines 8-23: based on the coolant temperature difference, can adjust catheter activation as needed) for the purpose of being able to determine an actual versus target cooling rate.
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the combination of Kulstad, Ginsburg and Kochanek such that the feedback parameter is a heat transfer medium temperature differential, wherein the heat transfer medium temperature differential is determined by (1) obtaining a first temperature of the heat transfer medium; (b) obtaining a second temperature of the heat transfer medium; and (c) ascertaining a difference between the first temperature and the second temperature, as taught by Worthen, for the purpose of being able to determine an actual versus target cooling rate.
Response to Arguments
Applicant's arguments filed 17 June 2022 have been fully considered but they are not persuasive.
Applicant states that a person having ordinary skill in the art could not have predicted and would not have reasonably expected that the theoretical power requirements of Ginsburg’s intravascular catheter would be relevant to the recited esophageal heat transfer device and that nothing in the cited references would suggest to a person having ordinary skill in the art that the energetic requirements of the two different approaches (intravascular and esophageal), let along the device of Ginsburg and the device of Kulstad would be at all similar.  This is not found to be persuasive as Ginsburg’s estimate of necessary power is based on the change in the patient’s internal body temperature over time.  It is a way to estimate the power required to change the temperature of the body.  The fact that Ginsburg is intravascular and the claims recite an esophageal heat transfer device does not change how the estimation is achieved.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794